Exhibit 10.42

FINAL

Confidential

 

 

ASSET PURCHASE AGREEMENT

by and among

HIGHER EDUCATION PARTNERS LLC

and

THE PRINCETON REVIEW, INC.

Dated as of April 25, 2011

 

 

 



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of April 25, 2011, by and
among Higher Education Partners LLC, a Delaware limited liability company
(“Buyer”), and The Princeton Review, Inc., a Delaware corporation (“Seller”).

WHEREAS, Seller conducts the Business (as defined below);

WHEREAS, Buyer desires to purchase all of the assets, properties and rights
owned, used or held for use by Seller in connection with the Business as set
forth on Schedule 2.1, and assume the liabilities of Seller relating to the
Purchased Assets as set forth on Schedule 2.3, and Seller desires to sell such
assets of the Business to Buyer, upon the terms and subject to the conditions
hereinafter set forth;

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the transactions contemplated hereby and to
prescribe certain conditions to the transactions contemplated hereby.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:

ARTICLE I - DEFINITIONS

1.1 Definitions. The following terms shall have the respective meanings
indicated when used in this Agreement:

“Affiliate” shall mean with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of power to direct or cause the direction of the management and policies of a
Person whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” shall have the meaning ascribed thereto in the recitals.

“Allocation” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Arbiter” shall mean Grant Thornton LLP.

“Assigned Contracts” shall have the meaning ascribed thereto in Section 4.7
hereof.

“Assumed Liabilities” shall have the meaning ascribed thereto in Section 2.3
hereof.

“BCC Collaboration” means that certain Collaboration Agreement between Seller
and Bristol Community College dated as of September 3, 2010.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 2

 

“BCC Collaboration Assignment and Assumption Agreement” shall have the meaning
ascribed thereto in Section 6.2(f).

“BCC Curriculum Content” shall have the meaning ascribed thereto in Schedule
2.1.

“Business” shall mean Seller’s community college collaboration business,
including the BCC Collaboration and other work product associated with ongoing
discussions with Northern Essex Community College, Quinsigamond Community
College, Massasoit Community College, Springfield Technical Community College
and Roxbury Community College.

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions are authorized or
required by law to be closed in the Commonwealth of Massachusetts.

“Buyer” shall have the meaning ascribed thereto in the recitals.

“Buyer Disclosure Schedule” shall have the meaning ascribed thereto in Article
III hereof.

“Closing” shall have the meaning ascribed thereto in Section 2.7(a) hereof.

“Closing Date” shall have the meaning ascribed thereto in Section 2.7(a) hereof.

“Closing Reimbursement Payment” shall have the meaning ascribed thereto in
Section 5.5.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Employee Release” shall have the meaning ascribed thereto in Section 6.3(h)
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning ascribed thereto in Section 2.2 hereof.

“Excluded Liabilities” shall have the meaning ascribed thereto in Section 2.4
hereof.

“Governmental Authority” shall mean any United States or foreign, federal, state
or local governmental commission, board, body, bureau, or other regulatory
authority, agency, including courts and other judicial bodies, or any
self-regulatory body or authority, including any instrumentality or entity
designed to act for or on behalf of the foregoing.

“Hired Employees” has the meaning ascribed thereto in Section 5.4(a) hereof.

“Hired Employees Reimbursement” has the meaning ascribed thereto in
Section 5.4(b) hereof.

“IRS” shall mean the Internal Revenue Service.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 3

 

“Knowledge of Buyer” shall mean the actual knowledge of Michael Perik, Gerard
Kavanaugh, Nicole Rowe, George Zainyeh or Jonathon Muller.

“Knowledge of Seller” shall mean the actual knowledge of Chris Kasper, the Chief
Financial Officer of the Seller, Neal Winneg, the General Counsel of Seller, or
Mark Schroeder, the Assistant Controller of the Seller, after reasonably
inquiring of those employees who report to each such individual.

“Lease” shall mean that certain lease of the Leased Property by and between
Seller as lessee and Purchase Street Ventures, LLC as lessor.

“Lease Assignment and Assumption Agreement” shall have the meaning ascribed
thereto in Section 6.2(d).

“Leased Property” shall mean that certain space at 800 Purchase Street, New
Bedford, Massachusetts covered by the Lease.

“Lenders’ Consent” shall have meaning ascribed thereto in Section 6.2(c).

“Liability” and “Liabilities” shall mean any liability, debt, obligation,
deficiency, Tax, penalty, assessment, fine, claim, cause of action or other
loss, fee, cost or expense of any kind or nature whatsoever, whether asserted or
unasserted, absolute or contingent, known or unknown, accrued or unaccrued,
liquidated or unliquidated, and whether due or to become due and regardless of
when asserted.

“Lien” means any mortgage, easement, right of way, charge, claim, community
property interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction or adverse claim of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, or any other encumbrance or
exception to title of any kind.

“Massachusetts Courts” shall have the meaning ascribed thereto in Section 8.6
hereof.

“Non-Competition Agreement” shall mean the Non-Competition, Non-Solicitation and
Confidentiality Agreement attached hereto as Exhibit A.

“Ordinary Course of Business” means the ordinary course of business of the
Business consistent with past practices (including with respect to quantity and
frequency).

“Person” shall mean any individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other legal entity or any
Governmental Authority.

“Purchased Assets” shall have the meaning ascribed thereto in Section 2.1
hereof.

“Purchase Price” shall have the meaning ascribed thereto in Section 2.5 hereof.

“SEC” shall mean the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 4

 

“Section 1060 Forms” shall have the meaning ascribed thereto in Section 2.6
hereof.

“Seller” shall have the meaning ascribed thereto in the recitals.

“Seller Disclosure Schedule” shall have the meaning ascribed thereto in Article
IV hereof.

“Seller Specified Account” shall mean the bank account specified by Seller in
writing at least one (1) Business Day prior to the anticipated Closing Date.

“Tax” shall mean any and all taxes, customs, duties, tariffs, deficiencies,
assessments, levies or other like governmental charges, including, without
limitation, income, gross receipts, excise, real or personal property, ad
valorem, value added, estimated, alternative minimum, stamp, sales, withholding,
social security, occupation, use, service, service use, license, net worth,
payroll, franchise, transfer and recording taxes and charges, imposed by the IRS
or any other taxing authority (whether domestic or foreign including, without
limitation, any state, county, local or foreign government or any subdivision or
taxing agency thereof (including a United States possession)), whether computed
on a separate, consolidated, unitary, combined or any other basis; and such term
shall include any interest, fines, penalties or additions attributable to, or
imposed upon, or with respect to, any such amounts, whether disputed or not and
including any obligation to indemnify or otherwise assume or succeed to the Tax
liability of any other Person.

“Tax Return” shall mean any report, return, document, declaration, election or
other information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including, without
limitation, information returns and any documents with respect to or
accompanying payments of estimated Taxes or requests for the extension of time
in which to file any such report, return, document, declaration or other
information.

“Trademark” shall have the meaning ascribed thereto in Schedule 2.1.

“Transfer Documents” shall have the meaning ascribed thereto in Section 2.8(a)
hereof.

“Transaction Related Documents” shall mean the Non-Competition Agreement, the
BCC Collaboration and Assignment Agreement, the Lease Assignment and Assumption
Agreement, the other Transfer Documents and all other certificates and
agreements delivered pursuant to the terms of this Agreement.

“U.S.” shall mean the United States of America.

“Zainyeh Agreement and General Release” shall have the meaning ascribed thereto
in Section 6.2(g) hereof.

ARTICLE II - PURCHASE AND SALE

2.1 Purchase and Sale of Purchased Assets. On the terms and subject to the
conditions contained in this Agreement, at the Closing, Buyer shall purchase
from Seller, and



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 5

 

Seller shall sell, convey, assign, transfer and deliver to Buyer, free and clear
of all Liens, by appropriate instruments of conveyance reasonably satisfactory
to Buyer, all of the rights, titles and interests of Seller in, to and under all
of the assets, properties and rights of every kind and description that are set
forth on Schedule 2.1 (the “Purchased Assets”).

2.2 Excluded Assets. Notwithstanding Section 2.1 above, all assets of Seller
other than the Purchased Assets are expressly excluded from the purchase and
sale contemplated hereby (the “Excluded Assets”) and, as such, are not included
in the assets conveyed hereby.

2.3 Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, Buyer shall assume, effective as of the Closing, and from and after
the Closing Buyer shall pay, discharge and perform when due, as appropriate, the
Liabilities of Seller set forth on Schedule 2.3 (individually and collectively,
the “Assumed Liabilities”).

2.4 Excluded Liabilities. Notwithstanding Section 2.3 above, Seller shall
retain, and shall be responsible for paying, performing and discharging when
due, and Buyer shall not assume or have any responsibility for, any Liabilities
of Seller other than the Assumed Liabilities (individually and collectively, the
“Excluded Liabilities”).

2.5 Purchase Price. On the Closing Date, (i) Buyer shall deposit in the Seller
Specified Account by wire transfer $2,872,990.98 (Two Million Eight Hundred
Seventy-Two Thousand, Nine Hundred Ninety Dollars and Ninety-Eight Cents)1 in
immediately available funds (the “Purchase Price”), and (ii) Buyer shall assume
the Assumed Liabilities.

2.6 Allocation of Purchase Price. Within thirty (30) days following the Closing
Date, Buyer shall prepare and present to Seller a written allocation of the sum
of the amounts described in clauses (i) and (ii) of Section 2.5 (including
amounts described in clause (ii) to the extent they are liabilities taken into
account in determining Buyer’s Tax basis in the Purchased Assets), pursuant to
Section 1060 of the Code and any other applicable Tax laws, among the Purchased
Assets and the Non-Competition Agreement for all Tax purposes in accordance with
this Section 2.6 (the “Allocation”). Within fifteen (15) days following receipt
of the Allocation from Buyer, Seller may notify Buyer in writing that it does
not consent to the use of the Allocation prepared by Buyer, such consent not to
be unreasonably withheld or conditioned, identifying with specificity those
items in the Allocation with which it disagrees. If Seller fails to provide such
notice within the fifteen (15) day period, it shall be treated as having agreed
to the Allocation prepared by Buyer. If Seller timely provides such notice and
Buyer and Seller are unable to resolve Seller’s objections with fifteen
(15) days of Buyer’s receipt of such notice, any remaining disputed items shall
be submitted to the Arbiter for resolution (the cost of which shall be equally
borne by Buyer and Seller). Buyer and the Seller shall use their reasonable best
efforts to cause the Arbiter to complete its resolution of such disputed items
within fifteen (15)

 

1  Calculated pursuant to Appendix A hereto. In the event that Buyer presents to
Seller prior to the Closing an invoice evidencing an unpaid Liability of the
Business to Bristol Community College from prior to 2/28/2011 in connection with
a course delivered to the Institute for Labor Studies & Research, and if such
Liability was not already factored into the Purchase Price, then such Liability
shall be an Assumed Liability hereunder and the Purchase Price will be adjusted
downward by the amount of such Assumed Liability; provided that in no event will
the Purchase Price be adjusted downward as a result of such Assumed Liability by
more than $5,000.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 6

 

days of its appointment. Except as otherwise required by Law, Buyer and Seller
shall timely file in the manner required by applicable law all Tax Returns (such
as IRS Form 8594 or any other forms or reports required to be filed pursuant to
Section 1060 of the Code or any comparable provisions of applicable law
(“Section 1060 Forms”)) in a manner that is consistent with the Allocation
(whether mutually agreed to or resolved by the Arbiter) and shall refrain from
taking any action inconsistent therewith.

2.7 Closing Matters.

(a) Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
10:00 a.m. (Eastern time) on the second (2nd) Business Day following the date on
which all of the conditions set forth in Article VI have been satisfied or
waived (other than any such conditions that by their terms cannot be satisfied
until the Closing Date, which conditions shall be required to be so satisfied or
waived on the Closing Date) or at such other time or on such other date and at
such place as may be mutually agreeable to Buyer and Seller. The date of the
Closing is herein referred to as the “Closing Date.” The Closing shall be held
at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One
Financial Center, Boston, Massachusetts, unless another place is agreed to in
writing by the parties hereto (it being understood that the Closing may be
effected by the delivery of documents via e-mail, facsimile and/or overnight
courier).

(b) Subject to the conditions set forth in this Agreement (including the
execution of the ancillary agreements described in Article VI hereof), the
Parties shall consummate the following on the Closing Date:

(i) Seller shall deliver to Buyer the Purchased Assets;

(ii) Buyer shall deposit or cause to be deposited the Purchase Price in the
Seller Specified Account (in accordance with the provisions of Section 2.5);

(iii) Buyer shall assume the Assumed Liabilities; and

(iv) the parties shall deliver or cause to be delivered the Transfer Documents
(as per Section 2.8) and certificates and other documents and instruments
required to be delivered by or on behalf of a party under this Agreement.

2.8 Transfer Documents.

(a) Seller and Buyer shall, pursuant to and in accordance with the terms and
conditions of this Agreement, enter into, or cause their respective Affiliates
to enter into, on the Closing Date separate bills of sale and assignment and
assumption agreements (collectively, the “Transfer Documents”) documenting the
purchase and sale of each portion of the Purchased Assets and the Assumed
Liabilities to be conveyed separately to Buyer.

(b) The Transfer Documents shall be in substantially the form attached hereto as
Exhibit B.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 7

 

(c) In the event of any conflict or inconsistency between the terms and
conditions of this Agreement and any Transfer Document, the terms and conditions
of this Agreement shall prevail.

2.9 Sales and Transfer Taxes. All sales (including bulk sales), transfer and
similar Taxes, if any, payable in connection with the transactions contemplated
by this Agreement shall be paid by Buyer and Seller, with each party paying
one-half of the aggregate amount of any such taxes. Seller shall be responsible
for any income tax payable by Seller as a result of the transactions
contemplated by this Agreement.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the disclosure schedules delivered concurrently with the
execution of this Agreement to Seller (the “Buyer Disclosure Schedule”), which
shall identify any exceptions to the representations, warranties and covenants
contained in this Agreement (with specific reference to the particular Section
or subsection to which such information relates), Buyer hereby represents and
warrants to Seller as follows:

3.1 Corporate Organization. Buyer is a Delaware limited liability company
validly existing and in good corporate standing under the laws of Delaware.
Buyer has all requisite corporate power and authority and all necessary
governmental approvals to own, lease and operate all of its properties and
assets and to carry on its business as it is now being conducted. The
certificate of formation of Buyer, a copy of which has previously been made
available to Seller, is a true, correct, and complete copy of such document as
currently in effect.

3.2 Authority. Buyer has all requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the approval of the consummation of the
transactions contemplated hereby have, as of the date hereof, been, and are,
duly and validly authorized by all necessary action of Buyer. No corporate or
similar proceedings (including shareholder action or limited partner consent) on
the part of Buyer is necessary to authorize the execution, delivery and
performance of this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Seller),
constitutes the valid and binding obligations of Buyer, enforceable against
Buyer in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights and
general principles of equity.

3.3 Consents and Approvals. None of the execution, delivery or performance of
this Agreement by Buyer, the consummation by Buyer of the transactions
contemplated hereby and compliance by Buyer with any of the provisions hereof
will (i) conflict with or result in any breach of any provision of the
organizational documents of Buyer, (ii) require any filing with, notice by, or
permit, authorization, consent or approval of, any Governmental Authority,
(iii) result in a violation or



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 8

 

breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Buyer is a party or by which it or any of its properties or assets may
be bound, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Buyer or any of its properties or assets.

3.4 Broker’s Fees. Neither Buyer nor any of its officers, directors, employees
or agents has employed any broker, finder or financial advisor or incurred any
Liability for any fees or commissions in connection with any of the transactions
contemplated by this Agreement.

3.5 Legal Proceedings. There are no civil, criminal or administrative actions,
suits, claims, hearings, investigations or proceedings pending or, to the
knowledge of Buyer, threatened in writing against Buyer that seek to enjoin, or
would reasonably be expected to have the effect of preventing, making illegal,
or otherwise interfering with, any of the transactions contemplated by this
Agreement.

3.6 Financing. At the Closing, and subject to the satisfaction of closing
conditions set forth in Article VI, Buyer will have sufficient financing to
consummate the transactions contemplated by this Agreement.

3.7 Knowledge of Liabilities. To the Knowledge of Buyer, there are no
outstanding Liabilities arising from the operation of the Business except to the
extent set forth on Schedule 2.3.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the disclosure schedules delivered concurrently with the
execution of this Agreement to Buyer (the “Seller Disclosure Schedule”), which
shall identify any exceptions to the representations, warranties and covenants
contained in this Agreement (with specific reference to the particular
Section or subsection to which such information relates), Seller hereby
represents and warrants to Buyer as follows:

4.1 Corporate Organization. Seller is a corporation, validly existing and in
good corporate standing under the laws of the State of Delaware. Seller has all
requisite corporate power and authority to own, lease or operate all of its
properties and assets and to carry on its business as it is now being conducted.
The certificate of incorporation and bylaws of Seller, copies of which have
previously been made available to Buyer, are true, correct, and complete copies
of such documents as currently in effect.

4.2 Authority. Seller has all requisite corporate power and authority to execute
and deliver this Agreement and the Transaction Related Documents, to consummate
the transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. The execution, delivery



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 9

 

and performance of this Agreement and the Transaction Related Documents and the
approval of the consummation of the transactions contemplated hereby and thereby
have, as of the date hereof, been duly and validly adopted and approved by a
vote of the board of directors of Seller. No other corporate proceedings on the
part of Seller are necessary to authorize the execution, delivery and
performance of this Agreement or the Transaction Related Documents or to
consummate the transactions contemplated hereby or thereby. This Agreement has
been, and the Transaction Related Documents to which Seller is a party when
executed and delivered by Seller will be, duly and validly executed and
delivered by Seller and (assuming due authorization, execution and delivery by
Buyer) constitute and will constitute the valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
relating to creditors’ rights and general principles of equity.

4.3 No Violation; Required Filings and Consents. Except (a) for filings required
by the Exchange Act and (b) as otherwise set forth in Section 4.3 of the Seller
Disclosure Schedule, none of the execution, delivery or performance of this
Agreement or the Transaction Related Documents by Seller, the consummation by
Seller of the transactions contemplated hereby or thereby and compliance by
Seller with any of the provisions hereof or thereof will (i) conflict with or
result in any breach of any provision of the organizational documents of Seller,
(ii) require any filing with, notice by, or permit, authorization, consent or
approval of, any Governmental Authority, (iii) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any contract, agreement or
other instrument or obligation to which Seller is a party or (iv) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Seller.

4.4 Broker’s Fees. Neither Seller nor any of its officers, directors, employees,
or agents has employed any broker, finder or financial advisor or incurred any
Liability for any fees or commissions in connection with any of the transactions
contemplated by this Agreement.

4.5 Legal Proceedings. To the Knowledge of Seller, there are no civil, criminal
or administrative actions, suits, claims, hearings, investigations or
proceedings pending or threatened against Seller that (a) relate to or arise
from the Business or the operation thereof, the Purchased Assets or the Assumed
Liabilities or (b) seek to enjoin, or would reasonably be expected to have the
effect of preventing, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.

4.6 Purchased Assets. Seller is the sole and exclusive legal and equitable owner
of all right, title and interest in, and has good, valid and marketable title
to, all of the Purchased Assets purported to be owned by Seller, and the legal
and valid right to use all other Purchased Assets used or held for use by
Seller, free and clear of all Liens; provided, that Seller makes no
representation or warranty with respect to its rights in or title to the BCC
Curriculum Content or the Trademark.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 10

 

4.7 Assigned Contracts. To the Knowledge of Seller, Seller is not in breach or
default under the terms of the Lease or the BCC Collaboration (together, the
“Assigned Contracts”) and, to the Knowledge of Seller, there exists no event,
condition or occurrence which (with or without due notice or lapse of time, or
both) would constitute such a breach or default by Seller, nor to the Knowledge
of Seller, has Seller received any notice of any breach or default or alleged
breach or default under the Lease or the BCC Collaboration. To the Knowledge of
Seller, no other party to the Lease or the BCC Collaboration is in breach or
default under the terms thereof, and, to the Knowledge of Seller, there exists
no event, condition or occurrence which (with or without due notice or lapse of
time, or both) would constitute such a breach or default by any such party, nor
to the Knowledge of Seller, has Seller received any notice of any breach or
default by any such party.

4.8 Compliance with Laws. To the Knowledge of Seller, Seller has complied and is
in compliance with all laws, rules and regulations applicable to the Purchased
Assets and the Business and Seller’s ownership, use and operation thereof.

ARTICLE V - ADDITIONAL AGREEMENTS

5.1 Conduct of Business Pending the Closing. At all times from the execution of
this Agreement until the Closing or the date, if any, on which this Agreement is
terminated pursuant to Section 8.1, except as may be required by law or as
contemplated elsewhere in this Agreement, Seller shall use it commercially
reasonable efforts to operate the Business in all material respects in the
Ordinary Course of Business and in compliance in all material respects with all
applicable laws, rules and regulations, and shall use commercially reasonable
efforts to preserve substantially intact the Business and the Purchased Assets,
to maintain in effect the Assigned Contracts and to preserve the present
relationships of Seller with suppliers and customers of the Business. Without
limiting the foregoing, Seller agrees that it shall not sell, transfer, lease,
license, sublicense, mortgage, pledge, dispose of, encumber, grant or otherwise
dispose of any Purchased Asset, or amend, modify or terminate either Assigned
Contract. Buyer acknowledges that the termination or resignation of any Hired
Employee prior to the Closing shall not be deemed a violation of this
Section 5.1.

5.2 Cooperation and Consents. Upon the terms and subject to the conditions set
forth in this Agreement, each party hereto shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and do, or cause to be done,
and to assist and cooperate with the other party or parties in doing, all things
reasonably necessary, proper or advisable to consummate the transactions
contemplated hereby and to satisfy or cause to be satisfied all of the
conditions precedent that are set forth in Article VI, as applicable to each of
them.

5.3 Access to Information. Prior to the Closing Date and upon reasonable notice,
Seller shall afford to Buyer and its representatives reasonable access during
normal working hours to all of its properties, books, contracts and records
relating to the Purchased Assets or the Business and Seller shall furnish
promptly to Buyer all such information as Buyer may reasonably request. No
investigation pursuant to this Section 5.3 or otherwise shall affect any



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 11

 

representations, warranties, covenants or agreements of Seller set forth herein.
Further, from and after the Closing Date, Seller shall provide to Buyer, from
time to time upon the request of the Buyer, copies of or access to books,
records, information, files, manuals, databases and other materials maintained
by or on behalf of the Seller in any medium (including, where available, digital
media) that relate to the Business, the Purchased Assets or the Assumed
Liabilities.

5.4 Employment and Benefit Matters. Seller hereby acknowledges that the
employees of Seller listed in Schedule 5.4 (the “Hired Employees”) intend to
resign on or prior to the Closing Date and that Buyer intends to hire all such
Hired Employees. Buyer shall not have any Liability with respect to any current
or former employee of Seller, including, without limitation, any Hired Employee,
arising from such Seller employee’s employment or engagement with the Seller or
the termination of such Seller employee’s employment or engagement with the
Seller, except to the extent specifically set forth in Section 5.5 and Schedule
2.3.

5.5 Closing Reimbursement Payment. Buyer shall reimburse Seller at the Closing
(the “Closing Reimbursement Payment”) for (i) the Liabilities set forth on
Schedule 5.5, which were paid by Seller after February 28, 2011, (ii) all wages
and benefits of the Hired Employees to the extent set forth on Schedule 5.5 for
the period from April 1, 2011 through the Closing Date, and (iii) all wages and
benefits of George Zainyeh to the extent set forth on Schedule 5.5 for the
period from April 1, 2011 through the Closing Date, provided that Seller has
provided to Buyer, at least two (2) Business Days prior to Closing, evidence
reasonably satisfactory to Buyer substantiating the amount of such wages and
benefits and that the Liabilities in (i) above have been fully paid.

5.6 Further Assurances. At any time and from time to time after the Closing, at
the request of Buyer and without further consideration, Seller will execute and
deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation, and will take such further action, as may be reasonably requested
in order to more effectively transfer, convey and assign to Buyer, and to
confirm Buyer’s title in and to, the Purchased Assets, and each of the parties
shall execute such other documents and take such further action as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the transactions contemplated hereby.

5.7 Publicity. Buyer and Seller shall consult with each other before issuing,
and give each other the opportunity to review and comment upon, any press
release or other public statements with respect to the transactions contemplated
by this Agreement, and shall not issue any such press release or make any such
public statement prior to such consultation, except as may be required by
applicable law, court process or the rules and regulations of any national
securities exchange or national securities quotation system; provided however,
that the parties hereto agree that Monitor Clipper Partners, LLC and its
Affiliates may disclose information with respect to the transactions
contemplated hereby to its limited partners without the consent of any party
hereto.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 12

 

5.8 Transition. Seller shall, at no cost to Buyer, take all action reasonably
requested by Buyer to effectively transition the Business, including the
Purchased Assets, from Seller. Without limiting the generality of the foregoing,
Seller shall, at no cost to Buyer, forward all telephone calls, correspondence,
e-mails, inquiries and other information relating to the Business to Buyer in a
timely and professional manner.

5.9 Collection of Accounts Receivable. After the Closing, Seller shall permit
Buyer to collect, in the name of Seller, all accounts receivable included in the
Purchased Assets and to endorse with the name of Seller for deposit in Buyer’s
account any checks or drafts received in payment thereof. Seller shall promptly
deliver to Buyer any cash, checks or other property that the Seller may receive
after the Closing in respect of any such accounts receivable or other assets
constituting part of the Purchased Assets.

ARTICLE VI - CONDITIONS PRECEDENT

6.1 Conditions to Each Party’s Obligations. The respective obligation of each
party to effect the transactions contemplated hereby shall be subject to the
fulfillment (or waiver in writing if permissible under applicable law) at or
prior to the Closing of the following conditions:

(a) No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated hereby shall be in effect.

(b) No statute, rule, regulation, order, injunction or decree shall have been
enacted, entered, promulgated or enforced by any Governmental Authority that
prohibits, or makes illegal consummation of the transactions contemplated
hereby.

6.2 Conditions to the Obligations of Buyer. The obligation of Buyer to effect
the transactions contemplated hereby is also subject to the satisfaction (or
waiver in writing if permissible under applicable law), at or prior to the
Closing, of the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of Seller contained in this Agreement shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date (except to the extent such representations and warranties expressly relate
to a specific date or as of the date hereof, in which case such representations
and warranties shall be true and correct as of such date). Buyer shall have
received a certificate signed by the Chief Executive Officer or President and
the Chief Financial Officer of Seller to such effect.

(b) Performance of Obligations of Seller. Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Buyer shall have received a
certificate signed by the Chief Executive Officer or President and the Chief
Financial Officer of Seller to such effect.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 13

 

(c) Lender Consent and Release of Lien. Seller shall have (i) obtained the
consent of its lenders set forth in Section 4.3 of the Seller Disclosure
Schedule, in substantially the form of Exhibit C attached hereto (the “Lenders’
Consent”) to consummate the transactions contemplated by this Agreement,
(ii) caused the lenders’ Lien on all of the Purchased Assets to be released and
terminated as of the Closing, and (iii) delivered to Buyer evidence reasonably
satisfactory to Buyer that all conditions to the Lenders’ Consent have been
fully satisfied.

(d) Lease Assignment. Seller and the lessor under the Lease shall have entered
into the Lease Assignment and Assumption Agreement, the form of which is
attached hereto as Exhibit D (the “Lease Assignment and Assumption Agreement”).

(e) Non-Compete. Seller shall have entered into the Non-Competition Agreement.

(f) BCC Collaboration. Seller and BCC shall have entered into the BCC
Collaboration Assignment and Assumption Agreement, the form of which is attached
hereto as Exhibit E (the “BCC Collaboration Assignment and Assumption
Agreement”).

(g) Zainyeh Agreement and General Release. Seller and George Zainyeh shall have
entered into the Severance Assignment and Assumption Agreement, the form of
which is attached hereto as Exhibit F (the “Zainyeh Agreement and General
Release”).

6.3 Conditions to the Obligations of Seller. The obligation of Seller to effect
the transactions contemplated hereby is also subject to the satisfaction (or
waiver in writing if permissible under applicable law), at or prior to the
Closing, of the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date (except to the extent such representations and warranties expressly relate
to a specific date or as of the date hereof, in which case such representations
and warranties shall be true and correct as of such date). Seller shall have
received a certificate signed by the Chief Executive Officer or President and
the Chief Financial Officer of Buyer to such effect.

(b) Performance of Obligations of Buyer. Buyer shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Seller shall have received a
certificate signed by the Chief Executive Officer or President and the Chief
Financial Officer of Buyer to such effect.

(c) Lender Consent. Seller shall have (i) obtained the Lenders’ Consent and
(ii) have caused its lenders’ Lien on the Purchased Assets to be released and
terminated as of the Closing.

(d) Non-Compete. Buyer shall have entered into the Non-Competition Agreement.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 14

 

(e) BCC Collaboration. Buyer and BCC shall have entered into the BCC
Collaboration Assignment and Assumption Agreement.

(f) Lease Assignment. Buyer and the lessor under the Lease shall have entered
into the Lease Assignment and Assumption Agreement.

(g) Reimbursements. Buyer shall have delivered to Seller the Closing
Reimbursement Payment.

(h) Resignation of Hired Employees. Each of the Hired Employees shall have
resigned from Seller’s employment and executed and delivered the Employee
Release in the form attached hereto as Exhibit G (the “Employee Release”).

(i) ZainyehAgreement and General Release. Buyer and George Zainyeh shall have
entered into the Severance Assignment and Assumption Agreement.

6.4 Frustration of Closing Conditions. Neither Seller nor Buyer may rely on the
failure of any condition set forth in this Article VI to be satisfied if such
failure was caused by such party’s failure to perform any of its obligations
under this Agreement, to act in good faith or to use its reasonable best efforts
to consummate the transactions contemplated by this Agreement.

ARTICLE VII - INDEMNIFICATION

7.1 Indemnification by Seller. Seller shall indemnify Buyer, and its officers,
directors, agents, Affiliates, representatives, successors and assigns (“Buyer
Indemnitees”) from and against any and all direct or indirect claims, suits,
actions, proceedings, liabilities, obligations, judgments, fines, penalties,
losses and expenses of any kind (including, without limitation, the reasonable
and documented fees and disbursements of counsel, accountants and other experts)
(collectively, “Losses”), which may be incurred by such Buyer Indemnitee
relating to, based upon, resulting from or arising out of:

(a) the breach of any representation or warranty made by Seller in this
Agreement as of the date hereof and as of the Closing Date;

(b) the breach of any agreement, covenant or obligation of Seller contained in
this Agreement, or in the Non-competition Agreement, the BCC Collaboration
Assignment and Assumption Agreement or the Lease Assignment and Assumption
Agreement; and

(c) any Excluded Liabilities.

7.2 Indemnification by Buyer. Buyer shall indemnify Seller and its officers,
directors, agents, Affiliates, representatives, successors and assigns (each, a
“Seller Indemnitee” and together with the Buyer Indemnitees, the “Indemnitees”)
from and against any and all Losses which may be incurred by such Seller
Indemnitee relating to, based upon, resulting from or arising out of:

(a) the breach of any representation or warranty made by Buyer in this Agreement
as of the date hereof and as of the Closing Date;



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 15

 

(b) the breach of any agreement, covenant or obligation of Buyer contained in
this Agreement or in the Non-competition Agreement, the BCC Collaboration
Assignment and Assumption Agreement, or the Lease Assignment and Assumption
Agreement; and

(c) any Assumed Liability.

7.3 Limits on Indemnification. (a) In the event that an insurance or other
recovery is made by any Indemnitee (as defined herein) with respect to any Loss
for which any such Indemnitee has already been indemnified and paid hereunder,
then a payment equal to the aggregate amount of the recovery (net of all direct
collection expenses and related insurance premiums) shall be made promptly to
the Indemnitor; provided, however, that the parties acknowledge that neither
party has any obligation to obtain insurance (or assign any insurance policy
that is already in existence) or pursue any recovery thereunder or otherwise.

(b) Except for Losses recovered by a third party under this Article VII, no
party shall be liable to any other party for any special, consequential,
punitive or exemplary damages.

7.4 Defense Against Claims by Third Parties. If any Indemnitee shall receive
notice of any third party claim, suit, arbitration or other legal proceeding
giving rise to indemnity under this Agreement (each, a “Third Party Claim”), the
Indemnitee shall give the party from whom indemnification is sought (the
“Indemnitor”) prompt written notice of the same; provided, however, that failure
to provide such written notice shall not release the Indemnitor from any of its
obligations under this Article VII, except to the extent (and only to the
extent) the Indemnitor is materially prejudiced by such failure. The Indemnitee
may, upon prompt written notice furnished to the Indemnitor, defend any Third
Party Claim with counsel of its own choosing at Indemnitor’s cost, and shall act
in a commercially reasonable manner and in accordance with its good faith
business judgment in handling such Third Party Claim. If the Indemnitee elects
not to defend such Third Party Claim, the Indemnitee shall promptly provide
notice to the Indemnitor who shall have ten (10) days to advise the Indemnitee
whether the Indemnitor accepts the defense of such claim. If the Indemnitor
furnishes such written acknowledgment and assumes the defense of the Third Party
Claim, the Indemnitee shall be entitled to participate in (but not control) the
defense of any such Third Party Claim, with its own counsel and at its own
expense. The Indemnitor shall not settle or compromise any Third Party Claim
without the prior written consent of the Indemnitee (which shall not be
unreasonably withheld) provided, that, notwithstanding the foregoing, the
Indemnitee shall be entitled to withhold its written consent to any settlement
or compromise offers that would not release the Indemnitee from all liability
upon the execution of any such settlement or compromise. If the Indemnitee
assumes the defense of any such Third Party Claim (i) the Indemnitee may defend
against the same in such manner as the Indemnitee may deem appropriate
including, without limitation, settling such matter without the Indemnitor’s
prior written consent, provided that,



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 16

 

such settlement includes a release of Indemnitor with respect to such matter,
and (ii) the Indemnitor shall be entitled to participate in (but not control)
the defense of such action, with its own counsel and at its own expense. The
Indemnitee and the Indemnitor shall make available to each other and their
counsel and accountants all books and records and information reasonably
relating to any Third Party Claims, keep each other apprised as to the details
and progress of all proceedings relating thereto and render to each other such
assistance as may be reasonably required to ensure the proper and adequate
defense of any and all Third Party Claims.

7.5 Survival of Representations, Warranties and Covenants. Each of the
representations, warranties and covenants contained in this Agreement or in any
other agreement, exhibit, schedule, certificate, instrument or other writing
delivered by or on behalf of Buyer or Seller pursuant to this Agreement shall
survive the Closing and the consummation of the transactions contemplated hereby
for two (2) years following the Closing Date; provided, that, the
representations and warranties set forth in Sections 3.2, 4.2 and 4.6 shall
survive until the expiration of the applicable statute of limitations.

ARTICLE VIII - TERMINATION, AMENDMENT AND WAIVER

8.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing by Buyer
or Seller upon written notice to the other party hereto.

8.2 Effects of Termination. In the event of a termination of this Agreement by
either Buyer or Seller as provided in Section 8.1, this Agreement shall
immediately become null and void and have no effect, and none of Buyer, Seller
or any of the officers or directors of any of them shall have any Liability of
any nature whatsoever hereunder, or in connection with the transactions
contemplated hereby, except that Sections 5.6 (Publicity), 8.2 (Effects of
Termination), 9.1 (Expenses) and 9.6 (Governing Law; Jurisdiction and Venue) and
all other obligations of the parties specifically intended to be performed after
the termination of this Agreement shall survive any termination of this
Agreement; provided, however, that notwithstanding the foregoing, neither Buyer
nor Seller shall be relieved or released from any Liabilities arising out of
fraud or breach of any provision of this Agreement or any other agreement
delivered in connection herewith prior to such termination.

8.3 Amendment. Subject to compliance with applicable law, this Agreement may be
amended by the parties hereto by an instrument in writing signed on behalf of
each of the parties hereto.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 17

 

8.4 Extension; Waiver. At any time prior to the Closing, the parties hereto may,
to the extent legally allowed, (a) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

ARTICLE IX - MISCELLANEOUS

9.1 Expenses. Except as may otherwise be agreed to hereunder or in other writing
by the parties, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses.

9.2 Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given if delivered personally, sent by internationally
recognized overnight courier (providing proof of delivery), mailed by prepaid
registered or certified mail, airmail if the party is outside the U.S. (return
receipt requested) or sent by facsimile transmission (providing confirmation of
transmission) or by electronic mail (providing confirmation of receipt)
addressed as follows:

 

  (a) If to Buyer, to:

Higher Education Partners LLC

800 Purchase Street

4th floor

New Bedford, MA 02740

Attention: Michael Perik

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Facsimile No.: (617) 542-2241

Email Address: dzioze@mintz.com

Attn: Dean Zioze, Esq.

And

Monitor Clipper Partners

2 Canal Park



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 18

 

Cambridge, MA 02141

Facsimile No.: (617) 252-2211

Email Address: mdonigan@monitorclipper.com

Attn: Meg Donigan

 

  (b) If to Seller, to:

The Princeton Review, Inc.

111 Speen Street

Framingham, MA 01701

Facsimile No.: (508) 663-5115

Email Address: nwinneg@review.com

Attn: General Counsel

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
so mailed or otherwise sent as provided above; provided that any notice received
by facsimile transmission, electronic mail or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day.

9.3 Interpretation. The headings herein are for convenience of reference only,
do not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof. The parties have participated
jointly in negotiating and drafting this Agreement. All schedules and exhibits
attached to this Agreement are incorporated herein by this reference and all
references herein to this “Agreement” shall mean this Agreement together with
all such schedules and exhibits. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

9.4 Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

9.5 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto, and any documents delivered by the parties in connection herewith
constitutes the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties hereto, or any of them,
with respect to the subject matter hereof.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 19

 

9.6 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to its rules of conflict of laws. Each of Buyer and Seller hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the Commonwealth of Massachusetts and of the United States of
America located in the Commonwealth of Massachusetts (the “Massachusetts
Courts”) for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Massachusetts Courts and agrees not to plead
or claim in any Massachusetts Court that such litigation brought therein has
been brought in any inconvenient forum.

9.7 Severability. In the event that any one or more provisions of this Agreement
shall for any reason be held invalid, illegal or unenforceable in any respect,
by any court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and the
parties shall use their reasonable best efforts to substitute a valid, legal and
enforceable provision which, insofar as practicable, implements the original
purposes and intents of this Agreement.

9.8 Assignment; Reliance of Other Parties. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto in whole or in part (whether by operation of law or otherwise)
without the prior written consent of the other parties and any attempt to make
any such assignment without such consent shall be null and void; provided,
however, that either Seller or Buyer can assign a security interest in this
Agreement to its respective lender. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. This Agreement
(including the documents and instruments referred to herein) is not intended to
confer upon any Person other than the parties hereto any rights or remedies
under or by reason of this Agreement.

9.9 Injunctive Relief. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were breached.
Accordingly, (a) Buyer shall be entitled to seek an injunction or injunctions,
without the posting of any bond, to prevent breaches of this Agreement by Seller
or any agreement referenced herein, in addition to any other remedy to which
such party is entitled at law or in equity and (b) Seller shall be entitled to
seek an injunction or injunctions, without the posting of any bond to prevent
breaches of this Agreement by Buyer or any agreement referenced herein, in
addition to any other remedy to which such party is entitled at law or in
equity.



--------------------------------------------------------------------------------

 

Asset Purchase Agreement – Page 20

 

9.10 Consents and Approvals. For any matter under this Agreement requiring the
consent or approval of any party to be valid and binding on the parties hereto,
such consent or approval must be in writing.

9.11 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b) Each party certifies and acknowledges that (i) it understands and has
considered the implications of waivers in Section 9.11(a) hereof, (ii) it makes
such waivers voluntarily, and (iii) it has been induced to enter into this
Agreement by, among other things, the mutual waivers in Section 9.11 hereof.

9.12 Third Party Beneficiaries. Nothing express or implied in this Agreement is
intended to confer, nor shall anything herein confer, upon any Person other than
the parties hereto and their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities whatsoever, except to the extent
that such third person is an indemnified person in respect of the
indemnification provided in accordance with Article VII of this Agreement. The
representations and warranties contained in this Agreement are for the sole
benefit of the parties hereto and no other Person may rely on such
representations and warranties for any purpose whatsoever.

[Remainder of Page has Been Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be executed
as a sealed instrument by their duly authorized officers as of the day and year
first above written.

 

HIGHER EDUCATION PARTNERS LLC By:  

/s/ Michael J. Perik

  Name:   Michael J. Perik   Title:   Chief Executive Officer

 

THE PRINCETON REVIEW, INC. By:  

/s/ Christian G. Kasper

  Name:   Christian G. Kasper   Title:   Executive Vice President and Chief
Financial Officer